                Case 18-30179-lkg       Doc 95     Filed 08/24/20    Page 1 of 1




                                CERTIFICATE OF SERVICE

        The undersigned attorney certifies that on August 24, 2020, he caused a true and correct
copy of the Notice of Filing and Gateway Foundation’s Verified Response to the Debtor’s
Motion Pursuant to 11 U.S.C. §524 Seeking Damages for Violations of the Discharge
Injunction to be served electronically through the Court’s CM/ECF electronic noticing system, as
well as the foregoing pleadings, along with Judge Grandy’s Order (dkt. 90) via United States Postal
Service First Class Mail upon the parties below.

                                                            /s/ Daniel A. Zazove
                                                            Daniel A. Zazove


                                        SERVICE LIST


Ronald A. Buch
Kimberly D. Litherland
Law Office of Ronald A. Buch, LLC
5312 West Main Street
Belleville, Illinois 62226

Michael D. Holcomb
2400 Renois Ln.
Cahokia, IL 62206
